Citation Nr: 0920747	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The Veteran testified before a Decision Review Officer (DRO) 
in September 2003; the transcript of that hearing is of 
record.  

In January 2007, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the Court, which in 
a June 2008 Order, granted the parties' Joint Motion, 
vacating the Board's January 2007 decision and remanding the 
issue of service connection for hepatitis C for compliance 
with the terms of the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

In a June 2008 Order, the Court granted a Joint Motion in 
which the parties agreed that the issue of service connection 
for hepatitis C should be remanded.  Specifically, the 
parties agreed that VA did not comply with its duty to assist 
with regard to obtaining service hospitalization records and 
certain VA medical records.  

In this case, the parties noted that the Veteran was seeking 
service connection for hepatitis C.  He claims that his risk 
factor was an operation that he underwent in service for his 
foot at Lakeland Air Force Base hospital in 1968.  The 
parties noted that VA had not requested these records.  

In addition, the parties to the joint motion also indicated 
that the Veteran reported being treated for hepatitis C in 
1969 at the East Orange, New Jersey, VA Medical Center, 
within a year after he separated from service.  

While the parties noted that the VA Medical Center at East 
Orange replied to a previous request indicating that they 
were unable to retrieve records from 1969, the parties agreed 
that an additional request may be in order.  If such records 
are unavailable, the parties agreed that VA has a duty to 
inform the Veteran that the records were not obtained, 
explain the efforts taken to obtain them, and describe any 
further action to be taken, as appropriate.  

Based on the foregoing, and consistent with the Court's June 
2008 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should attempt to 
obtain the records noted above.  See 38 C.F.R. § 3.159.  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish his service 
connection claim, but was not provided notice with respect 
to a disability rating or effective date.  

Upon remand therefore, the Veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the Veteran, among other things, that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is allowed, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send the Veteran and 
his representative, if any, notice that 
contains an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his hepatitis C 
during and since service.  This should 
specifically include the reported surgical 
and hospitalization records from Lakeland 
Air Force Base hospital dated in 1968.  
This should also include records from the 
East Orange, New Jersey, VA Medical Center 
from 1969, as well as updated records from 
this facility dated from February 1998 to 
the present.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

Specifically, if such records are 
unavailable, the Veteran should be 
informed that the records were not 
obtained, and the RO should explain the 
efforts taken to obtain the records and 
describe any further action to be taken, 
as appropriate.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claim.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


